Van Brunt, P. J.
I cannot concur in the conclusion arrived at by Mr. Justice Lawrence, that the order appealed from should be affirmed. It is undoubtedly true that the papers upon which the plaintiff obtained his warrant of attachment disclose no cause of action, as stated in the opinion of Mr. Justice Lawrence, but it would appear that the papers upon which the moving party, the National Broadway Bank, obtained its attachment were equally defective. It appears from the warrant that it was obtained upon an affidavit made by the cashier of the National Broadway Bank, in which the allegation simply is that the plaintiff is a domestic corporation, and has a just cause of action against the defendant for injury to personal property by reason of the fraud of defendant in procuring moneys on six forged and fraudulent promissory notes issued in form to the defendant, but fraudulently forged, made, and used by the defendant, and transferred by him for value to the plaintiff, whereby the plaintiff parted with moneys, and was defrauded in the sum of $21,800, in which' sum the defendant is justly indebted to the plaintiff over and above all counter-claims known to the plaintiff. These áre allegations of simple conclusions of law, and not allegations of fact showing that a cause of action existed. It further does not appear that the affiant could have had any personal knowledge as to whether the notes in question were forged or not, and, without any evidence to support the assertion, the ■conclusion that the notes were forged is sworn to. This is wholly insufficient to support the attachment, as has been held in the case of National Broadway Bank against the Same Defendant, 14 N. Y. S. 529, (decided herewith.) It is true that in the case cited there was an attempt to establish the fact that the ■complaint was before the court on the granting of this attachment; but there is nothing in the papers presented upon this appeal to show that such complaint was before the court, even though, with such complaint before the court, the ■defects in the affidavit in question would have been remedied. Now, it cannot be that where a party seeks as a subsequent lienor to vacate a prior attachment, and his papers are as defective in establishing the lien as are the papers of the party against whom he moves, he can succeed in his motion. There is another objection to the maintenance of the motion, and that is that, even if the attachment of the bank was properly issued, there is nothing to show that it had ever been levied upon the property of the defendant therein. It is true that it is said that the deputy-sheriff having charge of the warrant of attachment has stated certain things in respect to the levying of the attachment; but in the case cited above the same language was considered, and a mere al*576legation upon information and belief, where no sufficient excuse is given for not furnishing the affidavit of the party from whom the information is received, was held to be insufficient. In respect to the real estate it is alleged that deponent has examined the records of the county clerk’s office, and has found that on the 25th of October, 1890, the notice of attachment in this action was filed, and on the 27th of October, 1890, the notice of attachment was filed in the action of the National Broadway Bank, and that the real property levied upon is the same in both said notices of attachment. This" is a mere statement of a conclusion. What this notice was. we do not know. We are not informed, and whether it was such a notice as complied with the provisions of the Code, so as to make the attachment a lien upon the real estate, is nowhere set forth. We think upon such loosely drawn papers as these no-status for the vacating of a prior lien is established, and that the order appealed from should be reversed, with $10 costs and disbursements, and the motion denied.